DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 09/01/2021, are acknowledged and entered.  Claims 1-18 are pending. Claims 8-18 remain withdrawn from consideration as being directed to non-elected subject matter.

Response to Arguments
Applicants' arguments, filed 09/01/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over WANG ET AL. (US 2003/0118692 A1; Published June 26, 2003) and POMERANTSEVA ET AL. (J. Biomed. Mater. Res., 2009, 91A: 1038–1047) in view of GALE ET AL. (US 2007/0299504 A1; Published Dec. 27, 2007) and LEONARD ET AL. (US 2010/0228358 A1; Published Sept. 9, 2010).

Claimed Invention
The amended claims are drawn to a filler material comprising ground particles of a thermoset resin of a polymer that comprises a condensation reaction product of a diacid having the formula [HOOC(CH2)nCOOH], wherein n = 1-30, and glycerol and having a particle size between 0.5 and 1000 microns. See Claim 1.


Teachings of WANG ET AL.
	Wang et al. teach a biodegradable polymer comprising a condensation polymer of glycerol and a diacid. As per Claim 1, the invention is a polymer comprising a biodegradable condensation polymer of glycerol and a diacid. The polymer has a tensile elastic modulus of 5 MPa or less. The polymer may be biocompatible, elastomeric, or both. As per Claims 4-5, the ratio of the glycerol to the diacid may be between 1 and 1.5. As per Claim 3, the diacid may be sebacic acid. Alternatively, the diacid may have fewer carbons, for example, between 3 and 9 carbon atoms. Longer diacids, having chains longer than 10, 15, 20, or 25 carbon atoms, may also be used. The diacid may include one or more double bonds, and aromatic group, an amine, a hydroxyl group, a halogen atom, an aliphatic side chain, or any combination of the above. The polymer may be crosslinked. The polymer may have a crosslink density of 40% or less, less than 30%, less than 20%, less than 20%, less than 5%, less than 1%, less than 0.5%, or less than 0.05%. See Abstract; [0004].
	As per Claim 7, Wang et al. teach the polymer may further include a biomolecule, a hydrophilic group, a hydrophobic group, a non-protein organic group, an acid, a small molecule, a bioactive agent, or any combination of the above. See [0005].
	Respecting “particles”, Wang et al. teach the shape of the polymer may be particulate, a tube, a sphere, a strand, a coiled strand, a capillary network, a film, a fiber, a mesh, or a sheet. See [0017].
	Wang et al. teach PGS was synthesized by polycondensation of 0.1 mole each of glycerol and sebacic acid at 120 oC under argon for 24 h before the pressure was reduced from 1 Torr to 40 mTorr over 5 h. The reaction mixture was kept at 40 mTorr and 120 oC for 48 h. Polycondensation of glycerol and sebacic acid yields a transparent, almost colorless elastomer that does not swell or 
	Wang et al. teach that, similar to vulcanized rubber, this elastomer is a thermoset polymer. However, the uncrosslinked prepolymer can be processed into various shapes because it can be melted into liquid and is soluble in common organic solvents, such as 1,3-dioxolane, tetrahydrofuran, ethanol, isopropanol, and N,N-dimethylformamide. See [0071].
	Wang et al. teach that fibers and particles may be combined with the bio-rubber to modify its mechanical properties. For example, fibers, e.g., of collagen or PLGA, may be embedded in the bio-rubber to stiffen it. Particles of Bioglass or calcium phosphate ceramics may also be combined with the polymer. See [0109].
	Wang et al. teach biomedical uses of the polymers taught therein include, inter alia, the template for mineralization and formation of bone ([0116]) and in the formation of stents ([0123]-[0125]).

Teachings of POMERANTSEVA ET AL.
	Pomerantseva et al. teach poly(glycerol sebacate) (PGS), a promising scaffold material for soft tissue engineering applications, is a soft, tough elastomer with excellent biocompatibility. To determine the impact of crosslink density on degradation rate, a family of PGS materials was synthesized by incrementally increasing the curing time from 42 to 144 h, at 120oC and 10 mTorr vacuum. As expected, PGS became a stiffer, tougher, and stronger elastomer with increasing curing time. See Abstract.
	As per Claims 4-6, Pomerantseva et al. teach making a thermoset resin of PGS comprising equimolar amounts of glycerol and sebacic acid (page 1040, left column, “PGS prepolymer synthesis”) and curing at 120oC and 10 mTorr vacuum for a predetermined time, either 42, 66, 90, or 114 h (page 1040, right column, “PGS curing”) to make thermoset resins of PGS having cross-link densities greater than 0.07 mol/L [curing times of 66, 90, or 114 h] (Figure 1f).

	The combined teachings of Wang et al. and Pomerantseva et al., while teaching thermoset resins of a polymer comprising a condensation reaction product of a diacid (sebacic acid) and a polyol (glycerol), do not teach ground particles of such a thermoset resin having a particle size between 0.5 and 1000 microns.

Teachings of GALE ET AL.
Gale et al. teach polymer composite implantable medical devices, such as stents, with polymer particles.  See [0002].  More specifically, Gale et al. teach an implantable medical device comprising a structural element, the structural element including a composite, the composite having a plurality of polymer particles dispersed within a polymer matrix, wherein the particle polymer has a lower modulus than the matrix polymer, and wherein the composite comprises a higher toughness than the matrix polymer. See [0015].
In some embodiments, the particles are composed of an elastomeric or rubbery polymer ([0024]; [0040]).  The particles can be composed of in whole or part of a crosslinked polymer. Such particles can be pre-formed and combined with a matrix polymer during processing of the composite. See [0041].
Representative polymers that may be used as a particle polymer include, but are not limited to, poly(butadiene), poly(butadiene-co-acrylonitrile), poly(butadiene-co-styrene), poly(chloroprene), poly(isobutene-co-isoprene), ethylene-propylene-diene-terpolymer, poly(butyl acrylate), poly(vinylidene fluoride-co-hexafluoropropylene), epichlorohydrin rubber, polyacrylic rubber, chlorosulfonated polyethylene, silicone, fluorosilicone, polyurethane, resilin, polyamide, poly(glycerol sebacate), poly(trimethylene carbonate), poly(caprolactone), poly(lactide-co-trimethyl carbonate), poly(glycolide-co-trimethyl carbone), poly(glycolic acid-co-trimethylene carbonate)-block-polylactide. poly(lactide-co-.epsilon.-caprolactone), poly(glycolide-co-caprolactone), and poly(hydroxybutyrate-co-caprolactone). See [0044].
Various sizes of the particles may be used in the composite. For example, the particles can include, but are not limited to, nanoparticles and microparticles. A nanoparticle refers to a particle with a characteristic length (e.g., diameter) in the range of about 1 nm to about 1,000 nm. In some embodiments, the characteristic length of the nanoparticles can be less than 100 nm. In other embodiments, the characteristic length of the nanoparticles can be less than 300 nm, 500 nm, 700 nm, or less than 900 nm. A microparticle refers to a particle with a characteristic length greater than 1,000 nm and less than about 10 microns. See [0045].
Respecting the now claimed “ground particles”, Gale et al. teach the particles can be combined with the matrix polymer in a powdered or granular form prior to melting of the matrix polymer. The particles and matrix polymer can be mixed using mechanical mixing or stirring such as agitation of the particles and polymer in a container or a mixer. See [0070].



Teachings of LEONARD ET AL.
Leonard et al. teach an injectable bone cement for filling bones with mechanical properties equivalent to those of vertebral spongy bone comprising 70 to 99 wt. % of an acrylic polymer combined with an inorganic type radiopaque compound and 1 to 30 wt. % of calibrated hydrophilic flexible solid particles, said calibrated hydrophilic flexible solid particles being chosen from gelatin, poly(glycerol sebacate) or a mixture thereof. See Abstract; [0039].
In the cement of the present invention, the zones of controlled dimensions and of density less than the acrylic cement are constituted of calibrated hydrophilic flexible solid particles of gelatin, poly(glycerol sebacate) or a mixture thereof. Gelatin is a substance of animal origin used in the composition of medical devices available on the market, poly(glycerol sebacate), or PGS, is a synthetic, biocompatible, bioresorbable and hydrophilic elastomer having mechanical properties similar to medical devices containing gelatin such as the diaphyseal obturator CEMSTOP. PGS is a flexible elastomer at human physiological temperature. The particles of gelatin or PGS have the advantage of reducing the modulus of elasticity of cements without modifying the ease of injection and the radiopacity characteristics of acrylic cements in vertebroplasty. Indeed, the particles of gelatin and/or PGS dispersed in the cement allow to create a flexible composite material, the mechanical properties of which mimic those of vertebral spongy bone. See [0038].
Hydrophilic flexible solid particles particularly suited to the preparation of the bone cement according to the present invention are of substantially spherical shape, of average diameter between 50 and 1,000 m. Preferably, the average diameter of the particles is greater than 300 m. See [0041].

	Gale et al. and Leonard et al. thus both teach particles of an elastomeric polymer such as poly(glycerol sebacate) having particle sizes falling within the scope of the instant claims, i.e., greater than 1 m and less than about 10 m (Gale et al.) or between 50 and 1,000 m (Leonard et al.).  
	
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, it was known in the art that a thermoset resin of a polymer comprising a condensation reaction product of a diacid (sebacic acid) and a polyol (glycerol) is predictably made with equimolar amounts of glycerol and sebacic acid and curing at 120oC and 10 mTorr vacuum for a predetermined time (Wang et al. and Pomerantseva et al.).  It was known in the art that adjusting curing times, e.g.,  42, 66, 90, or 114 h results in thermoset resins of PGS having cross-link densities greater than 0.07 mol/L [curing times of 66, 90, or 114 h] (Pomerantseva et al.).  Wang et al. teach the PGS thermoset resins taught therein can be in the shape of particles and particles of a thermoset resin of a polymer comprising a condensation reaction product of a diacid (sebacic acid) and a polyol (glycerol) were well known in the art for use as filler materials in polymer composite implantable medical devices, such as stents (Gale et al.) and an injectable bone cement for filling bones (Leonard et al.).  Gale et al. teach that when used as filler materials, thermoset resin particles can be combined with the matrix polymer in a powdered or granular form prior to melting of the matrix polymer.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to make ground particles of PGS elastomer having a particle size between 0.5 and 1000 m, i.e., greater than 1 m and less than about 10 m (Gale et al.) or between 50 and 1,000 m (Leonard et al.) as taught by Gale et al. and Leonard et al.  A person of ordinary skill in the art would know that thermoset PGS elastomers are predictably made with equimolar amounts of glycerol to sebacic acid under known reaction conditions as taught by Wang et al. and Pomerantseva et al., where increasing curing times lead to greater cross-link density, and that particles of such thermoset resin polymers are useful as filler materials in polymer composite implantable medical devices, such as stents (Gale et al.) and an injectable bone cement for filling bones (Leonard et al.).  
While the cited prior art teaches using “particles” of thermoset resins such as PGS having particle sizes falling within the claimed range (Gale et al. and Leonard et al.) and teaches such particles can be in a “powdered” or “granular” form (Gale et al.), they do not expressly teach “ground particles”.  However, a person of ordinary skill in the art at the time the application was filed would understand that grinding is one predictable means of making “powdered” or “granular” particles.  
Thus, a person of ordinary skill in the art would be motivated to make thermoset resins of PGS using known reaction conditions (Wang et al. and Pomerantseva et al.) and to make ground “powdered” or “granular” particles of such thermoset resins having a particle size between 0.5 and 1000 m, i.e., greater than 1 m and less than about 10 m (Gale et al.) or between 50 and 1,000 m (Leonard et al.) for use as filler materials for polymer composite implantable medical devices such as stents (Gale et al.) and an injectable bone cement for filling bones (Leonard et al.).

Response to Arguments
	Applicant argues that neither Wang nor Pomerantseva disclose, teach, or suggest ground particles and/or filler material.  Applicant argues Gale does not disclose, teach, or suggest the polymer particles are ground particles. Applicant argues Leonard teaches the calibrated hydrophilic flexible solid particles being substantially spherical, which Applicant argues makes them physically distinguishable from Applicant’s ground particles at least based on the “rough and irregular shape” of Applicant’s ground particles.  Applicant argues none of Wang, Pomerantseva, Gale, and/or Leonard discloses, teaches, or suggests a filler material of ground particles of a thermoset resin of a polymer as recited in amended independent Claim 1.
As a first matter, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the claimed ground particles have a “rough and irregular shape”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims merely recite that the filler material comprises “ground particles” having a particle size between 0.5 and 1000 microns but place no limitations whatsoever on how the ground particles are formed and/or what physical characteristics they have (other than the recited particle size range).
Secondly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, both Gale et al. and Leonard disclose the use of particles of thermoset resins, e.g., PGS, as filler materials. Gale et al. in fact teach that when used as filler materials, thermoset resin particles can be combined with the matrix polymer in a powdered or granular form prior to melting of the matrix polymer.  A person of ordinary skill in the art at the time the application was filed would understand that grinding is one predictable means of making “powdered” or “granular” particles.  
Accordingly, while none of Wang, Pomerantseva, Gale, and/or Leonard expressly teach “ground particles”, the combined teachings of the cited prior art would have reasonably led a person of ordinary skill in the art to such ground particles, e.g., to make thermoset resin particles in a “powdered or granular form” as taught in Gale et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,918,729 in view of WANG ET AL. (US 2003/0118692 A1; Published June 26, 2003) and POMERANTSEVA ET AL. (J. Biomed. Mater. Res., 2009, 91A: 1038–1047).
The claims of the ‘729 patent encompass bone filling composites comprising a bone filler comprising, inter alia, “microparticles of at least one elastomeric material comprising a poly(glycerol sebacate)-based thermoset” (Claim 1).  The poly(glycerol sebacate)-based thermoset is a “porous thermoset poly(glycerol sebacate) flour” (Claim 2).  As per the ‘729 disclosure, the thermoset poly(glycerol sebacate) flour is formed by breaking/grinding. See Example 1.  
Accordingly, it is the position of the Examiner that the claimed “filler material comprising ground particles” of, inter alia, thermoset poly(glycerol sebacate) (PGS), is the same “microparticles of at least one elastomeric material comprising a poly(glycerol sebacate)-based thermoset” (Claim 1), e.g., “porous thermoset poly(glycerol sebacate) flour” (Claim 2), recited in the ‘729 patent claims.
While the ‘719 patent does not expressly claim molar ratios of glycerol to sebacic acid or cross-link density of the claimed “microparticles of at least one elastomeric material comprising a poly(glycerol sebacate)-based thermoset”, Wang et al. and Pomerantseva et al. teach the known reaction conditions for making such elastomeric materials comprising a poly(glycerol sebacate)-based thermoset as discussed supra, which teachings are herein incorporated by reference in their entirely.
It would have been prima facie obvious to a person of ordinary skill in the art to make an elastomeric material comprising a poly(glycerol sebacate)-based thermoset as recited in the ‘729 patent using known methods of making such thermosets, e.g., using a molar ratio of glycerol to sebacic acid of 1:1 and adjusting curing time to achieve the desired cross-link density.

Response to Arguments
	Applicant requests that the double patenting rejection be held in abeyance pending the application otherwise being in condition for allowance, at which point Applicant may avail themselves of their statutory right to file a terminal disclaimer to obviate this rejection.
	The rejection is therefore maintained for the reasons of record and as reiterated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629         
                                                                                                                                                                                               UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038